DETAILED ACTION

Response to Amendment
The Amendment filed 2/18/2022 has been entered. Claims 9-13 and 21-35 remain pending in the application. Claims 1-8 and 14-20 were cancelled.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 34, “inserting a blade through a first opening and into a cavity of an optical fiber separation tool such that the blade is exposed at a second opening” is considered new matter. While, the examiner agrees that the specification appears to show each elements of a blade, a first opening, a cavity and a second opening. The specification fails to teach the method step of inserting a blade. Therefore, the limitation of “inserting a blade through a first opening and into a cavity of an optical fiber separation tool such that the blade is exposed at a second opening” is considered new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, “a handle portion that comprises a pivot point” is indefinite. Examiner notes that removable handle 217 which pivots with in the pivot point is not claimed in claim 21, the so call “pivot point” is just a hole in the context of claim 21, therefore it is unclear what structure is required for the hole structure to be considered as the “pivot point”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (US 5142780) in view of Miyamoto (US 20140233899 A1) and Isaji (US 20150049997 A1).
Regarding claim 9, Brewer teaches a method of using a separation tool, the method comprising:
inserting a hook point (hook point of 11) of the separation tool between the selected sheath materials (see Figure 4); 
guiding the separation tool in a direction parallel to a length of the selected sheath material (see Figure 4); 
contacting the material with a blade of the separation tool (see Figure 4); such that selected material pass alongside the opposing major surface of the fin; and 
directing the material to each side of the separation tool (see Figure 4).
Brewer fails to the teach the method is explicitly used to a bonding material between fibers, such as arranging an array of fibers side-by-side, wherein each fiber is connected to at least one other neighboring fiber with a bonding material, and wherein the bonding material is intermittently dispersed between each fiber; selecting two neighboring fibers from the array of fibers, inserting a hook point of the fiber separation tool in between the selected fibers at a region free of the bonding material such each selected fiber is alongside an opposing major surface of a fin comprising the hook point; such that selected fibers pass alongside the opposing major surface of the fin.
Miyamoto teaches arranging an array of fibers side-by-side, wherein each fiber is connected to at least one other neighboring fiber with a bonding material (see Figure 11A), and wherein the bonding material is intermittently dispersed between each fiber (see Figure 11A); selecting two neighboring fibers from the array of fibers (see Figure 11A).
Isaji teaches inserting a fiber separation tool (9) in between the selected fibers at a region free of the bonding material such each selected fiber is alongside an opposing major surface of tool (see Figure 4); such that selected fibers pass alongside the opposing major surface of the tool (see Figure 4).
Furthermore, Miyamoto recognized a design need for cutting the bonding material (paragraph 0053), while Isaji teaches it is known in the art to insert a tool between fibers to cut the bonding material between the fibers and there are a finite number of solutions available based on the tool and method available. See MPEP § 2144.05 II. (B) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), (the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions). Therefore, it would have been obvious to one of ordinary skill in the art to try the cutting method of the fiber sheath using the hook tool, as taught in Brewer, for the cutting of the bonding material between the fibers in the style of Isaji (such as inserting the tool between the fibers), in order to make tail portions (paragraph 0053 of Miyamoto). 
The result method of modified Brewer teaches a bonding material between fibers, such as arranging an array of fibers side-by-side (see Figure 11A of Miyamoto), wherein each fiber is connected to at least one other neighboring fiber with a bonding material (see Figure 11A of Miyamoto), and wherein the bonding material is intermittently dispersed between each fiber (see Figure 11A of Miyamoto; selecting two neighboring fibers from the array of fibers, inserting a hook point of the fiber separation tool in between the selected fibers at a region free of the bonding material such each selected fiber is alongside an opposing major surface of a fin comprising the hook point (as modified in trying to insert the hook tool in between the fibers); such that selected fibers pass alongside the opposing major surface of the fin (edges of 10a of Brewer, run down the hook tool along the fiber).
Regarding claim 11, modified Brewer further teaches separating a flexible ribbon from a buffer tube of an optical cable prior to arranging the array of fibers side-by-side (see Figure 5 of Brewer).
Regarding claim 12, modified Brewer further teaches maintaining a minimum distance between the blade and the selected fibers, wherein the minimum distance is based on a thickness of a lip (thickness of the unbeveled portion of 10, as the unbeveled portion of 10 is considered as the lip) of the fiber separation tool (see Figure 3a).
Regarding claim 13, modified Brewer further teaches contacting the bonding material initiates a cohesive failure in the bonding material (as the cutting edge starting to cut, see figure 5 of Brewer).
Regarding claim 32, modified Brewer further teaches each of the array of fibers is an individual optical fiber (abstract of Miyamoto).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer (US 5142780) in view of Miyamoto (US 20140233899 A1) and Isaji (US 20150049997 A1).
Regarding claim 10, modified Brewer further teaches each of the fibers comprises a fiber coating, and wherein the fiber includes a bonding property of the bonding material and a cohesive strength of the fiber coating.
Modified Brewer fails to teach a bonding property of the bonding material exceed a cohesive strength of the fiber coating.
Tanabe teaches the variables within fiber cable making to create a bonding property of the bonding material with respect to a cohesive strength of the fiber coating (paragraph 0027).
Modified Brewer discloses the claimed method except for cutting a work piece with the material property of a bonding property of the bonding material exceed a cohesive strength of the fiber coating. It would have been obvious to one having ordinary skill in the art to modify the work piece being cut to any bonding strength, as taught by Tanabe including, a work piece with the material property of a bonding property of the bonding material exceed a cohesive strength of the fiber coating. Since the court has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07 The resulting method of modified Brewer teaches a bonding property of the bonding material exceed a cohesive strength of the fiber coating to ensure proper bonding between the fibers.

Claims 21-26, 28-29, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Addis (US 3839788) in view of Brewer (US 5142780) and Miyamoto (US 20140233899 A1).
Regarding claim 21, Addis teaches a method of using a separation tool (see Figure 11), the method comprising:
positioning a separation tool between the selected material (See Figure 11), the separation tool comprising a head portion that comprises a fin (14a), a hook tip (near the bottom tip of 28a in Figure 11) at a first end of the fin (see figure 11 and 13), a blade (36a) disposed in a cavity within the fin above the hook tip (see Figure 13), a lip at each side of the blade opening (lip thickness of14a and 42, see figure 13 and 14), and the positioning comprising positioning the hook tip in between the selected fibers at a region free of the material so that the blade faces the material connecting the selected material (see Figure 1 for an example of cutting, but the tool used is the embodiment of Figures 11-14) and such that each selected fiber is alongside an opposing major surface of the fin (same as the sides of the leather on the opposing major surface of the fin, see Figure 7); and
separating the selected fibers by moving the fin in a direction parallel to a length of the material (see Figure 1) such that the selected fiber pass alongside the opposing major surface of the fin (same as the sides of the leather on the opposing major surface of the fin, see Figure 7), wherein, during the moving, the lip prevents the selected material from contacting the blade (as the thickness pushes out of way), the blade cuts through the material, the fin maintains the fiber separation tool to be in a parallel orientation with respect to the material, and the pivot point guides the fiber separation tool between the selected fibers.
Addis fails to teach a handle portion that comprises a pivot point, the pivot point guides the fiber separation tool between the selected fibers, the method is explicitly used to a bonding material between fibers, such as arranging an array of fibers side-by-side, wherein each fiber is connected to at least one other neighboring fiber with a bonding material, and wherein the bonding material is intermittently dispersed between each fiber; selecting two neighboring fibers from the array of fibers, and such that each selected fiber is alongside an opposing major surface of the fin and such that the selected fiber pass alongside the opposing major surface of the fin.
Addis further teaches in the embodiment of Figure 7 that a handle portion that comprises a pivot point (at 32), the pivot point guides the separation tool between the material (see Figure 7-8, col. 4 lines 1-7). As result the newly added handle would guides the separation tool between the cut material (see Figure 7 of Addis).
It would have been obvious to one of ordinary skill in the art to modify the device of Addis to replace the fix handle arrangement into the folded handle arrangement, as taught by embodiment of Figure 7 of Addis, in order to allow more force applied to the tool when needed (col 4 lines 1-7 of Addis).
Brewer teaches a method of using a separation tool, the method comprising: inserting a hook point (hook point of 11) of the separation tool between the selected sheath material (see Figure 4); guiding the separation tool in a direction parallel to a length of the selected sheath material (see Figure 4); contacting the material with a blade of the separation tool (see Figure 4); and directing the material to each side of the separation tool (see Figure 4).
Miyamoto teaches arranging an array of fibers side-by-side, wherein each fiber is connected to at least one other neighboring fiber with a bonding material (see Figure 11A), and wherein the bonding material is intermittently dispersed between each fiber (see Figure 11A); selecting two neighboring fibers from the array of fibers (see Figure 11A).
Furthermore, Brewer teaches a hook type tool used in cutting sheath of cables and Miyamoto recognized a design need for cutting the bonding material and there are a finite number of solutions available based on the tool and method available (paragraph 0053). See MPEP § 2144.05 II. (B) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), (the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions). Therefore, it would have been obvious to one of ordinary skill in the art to try the cutting method of using the hooked tool, as taught in Addis, for the cutting of the bonding material between the fibers, in order to make tail portions (paragraph 0053 of Miyamoto).

Regarding claim 22, modified Addis further teaches the fiber separation tool comprises a rigid material (the martial is considered as metal, one of ordinary skill in the art understand that metal is a rigid material, see cross section drawing in Figure 14 of Addis, MPEP 608.02 IX).
Regarding claim 23, modified Addis further teaches the blade opening is centered in the lip, and wherein the blade is partially enclosed in the cavity within the fin (see Figures 13-14 of Addis).
Regarding claim 24, modified Addis further teaches the blade is in a fixed position in the fiber separation tool (see Figures 11-14 of Addis).
Regarding claim 25, modified Addis further teaches removing the blade from the cavity through an opening formed in the head portion (after removing 30a and 30b, see Figures 11-14 of Addis).
Regarding claim 26, modified Addis teaches all elements of the current invention as set forth in claim 21 stated above
Modified Addis fails to clearly teach the widest width of the head portion measured along a first direction substantially perpendicular to a major surface of the fin is narrower than the widest width of the handle portion measured along the same first direction, and wherein greatest height of the head portion measured along a second direction perpendicular to bot the first direction and the arranged fibers is greater than the greatest vertical height of the handle portion measured along the same second  direction. 
Furthermore, with respect to the specific size of the head portion and the handle portion, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify the handle portion of modified Addis to have the specific ratio of the widest width of the head portion measured along a first direction substantially perpendicular to a major surface of the fin is narrower than the widest width of the handle portion measured along the same first direction, and wherein greatest height of the head portion measured along a second direction perpendicular to bot the first direction and the arranged fibers is greater than the greatest vertical height of the handle portion measured along the same second  direction, in order to accommodate the desired hand shape of the end user.
Regarding claim 28, modified Addis further teaches the array of fibers comprises a flexible ribbon (see Figure 11A of Miyamoto).
Regarding claim 29, modified Addis further teaches inserting a removable handle (as modified in claim 21, 32a is considered as the removable handle) into a bearing hole (hole for 32a in 16a) of the fiber separation tool, the bearing hole located in the handle portion (see Figures 7-8), wherein the longest dimension of the inserted removable handle is perpendicular to the longest dimension of the fiber separation tool (see Figures 7-8 of Addis). Examiner notes that if there is any question whether the pin 32a of Addis is removable. The court has been held to be within the general skill of a worker in the art to make a known not manually removable part into a removable, for the reason such as replacement or cleaning. MPEP 2144.04 V. C. In re Dulberg
Regarding claim 31, modified Addis further teaches moving the fin comprises moving the removable handle (as the handle is folded).
Regarding claim 33, modified Addis further teaches each of the array of fibers is an individual optical fiber (abstract of Miyamoto).

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Addis (US 3839788) in view of Brewer (US 5142780) and Miyamoto (US 20140233899 A1) and in further view of Butterfield (US 20050066466 A1).
Regarding claim 27, modified Addis teaches all elements of the current invention as set forth in claim 21 stated above.
Modified Addis fails to teach the handle portion comprises plastic, resin, nylon, polypropylene, polylactic acid, or carbon.
Butterfield teaches a handle grip made of plastic (paragraph 0023).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Addis to add the grip made of cushioning plastic, as taught by Butterfield. As one of ordinary skill in the art understand that cushioning plastic reduce the impact on the hand during the usage of the tool. 
Regarding claim 30, modified Addis teaches all elements of the current invention as set forth in claim 29 stated above. 
Modified Addis fails to teach the removable handle comprises steel, alloy steel, carbon fiber, stainless steel 304, 316L, duplex stainless steel 2205, or hardened carbon steel.
Butterfield teaches a pin (4) made of steel.
It would have been obvious to one of ordinary skill in the art to modify the device of modified Addis to make the removable handle/pin 32a out of steel, as taught by Butterfield. Since the court has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07

Claims Not Subject to Prior Art Rejection
Patentability for claims 34-35 cannot be determined at this time due to the 112a issues. Currently there are no art rejections for claims 34-35, since amendments to overcome the 112a issue can change the scope of the invention for claims 34-35.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
Regarding 112b rejection, examiner notes that “a handle portion that comprises a pivot point” remain unchanged, therefore the 112b rejection still stands.
Applicant’s arguments with respect to claim(s) 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 21, Examiner notes that the apparatus claim only required the structure of the cutting device and the device could be used in the claim functional manner, as indicated above, Addis in view of Brewer and Miyamoto meets the claimed requirement.
Regarding claim 34, currently there is a new matter issue in the claim, and patentability can not be determined at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/20/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724